FERGUSON, Circuit Judge,
dissenting:
For some reason which is a mystery, the majority has agreed to laboriously prepare and publish an opinion which, although favorable to the government, the government has told us that it does not want.1 All that is accomplished is a waste of judicial resources at a time when those resources are at a premium.
But the waste of the resources is just beginning. As day follows night, the plaintiffs will file a petition for rehearing and a suggestion for en banc review. Then all the active judges of this court and one senior judge will be involved in that process. It borders on the unbelievable how burdensome the judicial process can become when a panel files an opinion based upon facts and law which everyone knows have changed.
On June 22, 1990 the United States Fish and Wildlife Service (“the Service”) listed the northern spotted owl as a “threatened species” pursuant to the Endangered Spe*1185cies Act, 16 U.S.C. 1531 et seq. ( the Act ). See 55 Fed.Reg. 26114 (June 26, 1990).
In its description of the background to this decision, the Service explained that in 1987 it had denied petitions for such listing, but in response to a Sierra Club suit challenging that decision, the Service initiated a new “in-depth review” of the issue on December 5, 1988.
After reviewing the 1987 administrative record, the Service concluded that there was considerable new information available that had not been present in the original record.... On April 25, 1989, the Regional Director issued a revised petition finding indicating that listing the northern spotted owl as a threatened species throughout its entire range was warranted and that the Service would promptly pursue the listing process for the species.
55 Fed.Reg. at 26118 (emphasis added).
Pursuant to Section 41 of the Act, the Bureau of Land Management (“BLM”), in a July 16, 1990 letter to the Cromon Corporation, a copy of which was forwarded to this panel, ordered the entire contract for the Wilcox Peak area at issue in this litigation suspended pending administrative consultation, because of the presence of northern spotted owls. The order reads:
The purchaser shall immediately discontinue specified construction or timber harvesting operations ... [since] sensitive, threatened, or endangered plants or animals protected under the Endangered Species Act of 1973 have been discovered to be present on the area. Discontinued operations may be resumed upon receipt of written instructions and authorization by the Authorized Officer.
The U.S. District Court for the district of Oregon has already acknowledged that the decision to list the northern spotted owl as “threatened” “substantially affects” the legality of sales of old-growth forests. Gifford Pinchot Alliance, et al. v. Butruille, et al., 742 F.Supp. 1077 (D.Or.1990).
Clearly the Service no longer adheres to those views put forward by BLM regional personnel in the Wilcox Peak litigation. One striking example is testimony cited by the majority opinion alleging that deforestation of an area of old-growth forest, excepting a single tree where a pair of spotted owls live, might not affect the owls’ survival: if the owls’ nesting “tree itself would not be cut ... this action alone might be sufficient protection” to preserve the pair. (Majority opinion at 1177). This view is irreconcilable with the Service’s current analysis:
There is no evidence that commercially managed tracts alone will provide all the attributes required by spotted owls. Although studies on private land in California indicate that stands managed using uneven-aged methods often continue to support owl populations or support them at earlier ages than if the stands had been clearcut, it also is clear that stands less than 80 years of age seldom provide suitable habitat for northern spotted owls. Further, northern spotted owls are rare or absent where less than 20 percent of the region is suitable habitat. ... Once stands more than 80 years old have been harvested it is improbable that these areas will support spotted owls_ Further, analysis indicates that owl productivity per pair was lowest in areas with little older forest; hence, this suggests that even if some owls persist in these areas, it is probable that their productivity rate would be insufficient to maintain the population long-term. The Service maintains that it is extremely unlikely given current and anticipated management strategies for commercial forest lands, that these lands will provide a significant amount of suitable northern spotted owl habitat.
55 Fed.Reg. 26155 (citations omitted).
It is our responsibility to take judicial notice of these decisions. See, e.g., Thornton v. United States, 271 U.S. 414, 420, 46 S.Ct. 585, 586, 70 L.Ed. 1013 (1926); 10 J. Moore, Federal Practice, § 201.02[1] (1988). But the majority opinion ignores these events and analyses and would affirm a district court decision reached before the spotted owl was listed as threatened, a course needlessly burdensome to the parties and this court. We should re*1186mand to the district court for reconsideration in light of the northern spotted owl’s listing as a threatened species.

. On July 31, 1990, Martin W. Matzen of the Environment and Natural Resources Division of the Department of Justice sent the court a letter, the body of which reads as follows:
I write pursuant to Fed.R.App.P. 28(j) to inform the Court of certain developments subsequent to the submission of this appeal to the Panel (comprised of Circuit Judges Wallace, Ferguson, and Brunetti) following the oral argument held March 9, 1990. These developments have the potential to moot this case, which involves plaintiff’s challenge to the Wilcox Peak Timber Sale awarded by the Bureau of Land Management ("BLM”) to the Croman Corporation in October 1988.
On June 22, 1990, the United States Fish & Wildlife Service ("FWS”) listed the northern spotted owl as a threatened species pursuant to the Endangered Species Act, 16 U.S.C. 1531 et seq. ("ESA”). See 55 Fed.Reg. 26114 (June 26, 1990).
On July 11, 1990, in response to the owl’s listing as a species protected by the ESA, the BLM requested a formal conference with the FWS in accordance with Section 7(a) of the ESA, 16 U.S.C. 1536(a), with respect to six timber sales which have active spotted owl sites within the areas of the sales contracts. (See Attachment A, the July 11 memorandum from BLM to FWS.) The Wilcox Peak Timber Sale at issue in this litigation is one of those sales which may adversely affect the owls within the area of its contract. As a result of the consultation with the FWS, the Sale may be modified, or even cancelled, by the BLM.
To preserve the status quo at the sale site pending consultation, the BLM has suspended all operations at the Wilcox Peak site, effective July 23, 1990. (See Attachment B, the July 19 letter from BLM to Croman Corporation). We are informed that Croman had not yet begun to harvest this sale site.
Because these actions have the potential to culminate in administrative action which could moot this case, the Court should be aware of the foregoing developments. While final administrative action on this Sale may be some months distant, we shall promptly inform the Court of the BLM’s subsequent actions in this regard for so long as this case remains pending.
I enclose three (3) copies of this letter for distribution to the Panel before which this appeal is under submission. A copy of this letter has today been served by mail upon all other counsel of record in this appeal.